Citation Nr: 0620992	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for pyrosis with reflux symptoms.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.  

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963, and from October 1964 to December 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska and a July 2004 rating decision issued by 
the Columbia, South Carolina RO.  The August 2002 RO 
decision, in pertinent part, granted service connection for 
minimal degenerative changes of L5, chronic lumbosacral back 
strain of musculoligamentous etiology, with a 20 percent 
evaluation, and for pyrosis with reflux symptoms, with a 10 
percent evaluation.  Both grants of service connection were 
effective June 15, 2002.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Columbia, South 
Carolina RO.  

The July 2004 RO decision, in pertinent part, granted service 
connection for degenerative joint disease of the right knee 
with a 10 percent evaluation, effective September 22, 2003, 
and continued the 10 percent evaluation of hypertension.  
This July 2004 rating decision also denied service connection 
for a left knee disability.  

In April 2005, the Board granted service connection for 
arthritis in the left knee and remanded the issues currently 
on appeal for further development.  That development has been 
completed.  The issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) was also remanded by the Board in April 2005.  TDIU 
was granted in a February 2006 rating decision.  This 
constitutes a full grant of that benefit, and the issue of 
entitlement to TDIU is no longer in appellate status.  

After the Board granted service connection for arthritis in 
the left knee in April 2005, a November 2005 rating decision 
assigned a 10 percent evaluation, effective September 22, 
2003.  The veteran filed a notice of disagreement (NOD) with 
the initial evaluation assigned for his left knee disability 
in December 2005.  In January 2006 the veteran and his 
representative were furnished with a statement of the case 
(SOC) regarding the initial evaluation of arthritis in the 
left knee.  In February 2006 the veteran filed a Form 9 
(substantive appeal) expressing disagreement with the 10 
percent evaluation assigned for his right knee disability.  
In April 2006 the RO sent the veteran a letter informing him 
that a Form 9 regarding evaluation of the right knee 
disability had previously been filed, and that the veteran 
should inform the RO immediately if the February 2006 Form 9 
was intended for the left knee disability.  

The veteran has not responded to this letter, or otherwise 
filed a substantive appeal in regard to the issue of an 
increased initial evaluation for arthritis in the left knee 
and the RO has not certified the issue as being on appeal.  
In the absence of a substantive appeal, this issue will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).  


FINDINGS OF FACT

1.  The low back disability is currently manifested by pain, 
no more than moderate limitation of motion, and degenerative 
disc disease without neurologic impairment.  There is no 
evidence of ankylosis, vertebral fracture, or incapacitating 
episodes of intervertebral disc syndrome.

2.  Pyrosis with reflux symptoms is manifested by epigastric 
pain on walking, steep bending, or while eating; 
regurgitation when lying down shortly after eating, or after 
eating at night; and occasional dysphagia, and is not 
productive of considerable impairment of health.

3.  The right knee disability is manifested by complaints of 
pain and stiffness with flexion limited to no more than 90 
degrees, and extension limited to no more than 5 degrees, 
with no evidence of subluxation or lateral instability, 
ankylosis, dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint, 
malunion or nonunion of the tibia and fibula, or functional 
impairment.  

4.  The medical evidence does not demonstrate predominant 
diastolic blood pressure readings of 110 or more or 
predominant systolic readings of 200 or more.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for the service connected low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2005).  

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the service connected pyrosis with 
reflux symptoms have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).  

3.  The schedular criteria for separate 10 percent 
evaluations on the basis of limitation of flexion and 
extension of the right knee have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 
5256-5262 (2005).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A June 2005 VCAA letter informed the veteran of what 
information and evidence was necessary to establish 
entitlement to increased evaluations of his service connected 
disabilities.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the June 2005 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denials in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The November 
2005 and February 2006 supplemental SOCs (SSOCs) 
readjudicated the claims on appeal by considering the claims 
based on all the evidence of record.  These readjudications 
acted to remedy any timing defect in regard to the VCAA 
notice.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, service connection has already been established 
and the veteran is seeking increased evaluations, thus, the 
first three Dingess/Hartman notice elements have been 
satisfied.  The Dingess Court held that once service 
connection has been established, the claim is substantiated 
and further VCAA notice is not required.  As discussed above, 
the veteran has been provided notice in regard to the degree 
of his service connected disabilities, thus satisfying the 
fourth element.  In addition, a March 2006 letter from the RO 
specifically informed the veteran about the disability 
ratings and effective dates to be assigned to his claims.  
This letter had a timing deficiency, which was not remedied 
by readjudication of the claims.  The notice, however, was 
not required, and the veteran did not respond to the notice.  
He was therefore not prejudiced.  The veteran has been 
advised regarding all five Dingess/Hartman notice elements.  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
outpatient treatment records have been associated with the 
claims file.  No other relevant records have been identified.  

At treatment in April 2004, the veteran reported being 
hospitalized for four days with vomiting in February 2004, at 
which time he had cardiac catheterization.  The November 2005 
SSOC was accompanied by an authorization form for the veteran 
to complete if he wanted VA to obtain these hospital records 
on his behalf.  He did not return the form and stated in 
December 2005 that he had furnished VA with all evidence on 
his claims.  The VCAA only requires VA to obtain records that 
are "adequately identified."  38 U.S.C.A. § 5103A(b),(c).  
The hospital records have not been "adequately identified" 
so as to permit VA to request them.

The veteran was afforded VA examinations to evaluate his 
disabilities in July 2002, January, March, and December 2003, 
March, April, May, June, and December 2004, and July, August, 
and November 2005.  

The veteran has essentially contended that his most recent VA 
examination for the right knee disability was inadequate, in 
that he did not recall measurements of knee motion being 
done, and many of his movements were made while experiencing 
pain and discomfort.  The examination report did contain 
specific reports of the range of right knee motion, and the 
point at which pain began.  The veteran has not made any 
contentions that the specific ranges of motion or point at 
which pain began, were incorrectly reported.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 20 percent disabling when moderate, with 
recurring attacks; 40 percent disabling when severe, with 
recurring attacks and little intermittent relief; and 60 
percent disabling when pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 20 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Evaluations of 
50 or 100 percent are given for unfavorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the version of Diagnostic 
Code 5293 effective September 23, 2002.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from 0 to 90 degrees, extension 
as from 0 to 30 degrees, left and right lateral flexion as 
from 0 to 30 degrees, and left and right lateral rotation as 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

VA and private outpatient treatment records do not include 
reports of specific complaints regarding, or treatment for, 
the low back disability.  

The veteran underwent VA spine examination in July 2002.  He 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  On physical examination there was 
tenderness over the lumbar spine and palpable spasm was 
identified across the thoracic spine.  Range of motion 
testing revealed extension to 10 degrees, flexion to 70 
degrees, lateral bending to 10 degrees right and left, 
lateral rotation to 30 degrees on the right and 15 degrees on 
the left, with discomfort and reluctance to continue after 15 
repetitions.  The diagnosis was chronic lumbosacral back 
strain, of musculoligamentous origin.  The examiner noted 
that repetitive motion resulted in pain, but no excess 
fatigability, lack of endurance, or incoordination.  X-rays 
revealed minimal degenerative changes at L5.  

The veteran underwent a second VA spine examination in 
December 2003.  He reported some occasional pain and numbness 
in the lateral aspect of the left leg with prolonged sitting, 
but denied any regular radiculopathy.  He also denied bowel 
or bladder dysfunction.  On physical examination there was 
some mild tenderness to palpation in the lumbar spine.  
Extension was to 10 degrees and flexion to 60 degrees, both 
with pain.  Deep tendon reflexes were 2+ and strength was 
5/5.  The veteran had normal sensation throughout the 
bilateral lower extremities and straight leg raising was 
negative bilaterally.  X-ray revealed an essentially negative 
lumbar spine.  The assessment was degenerative disc disease 
of the lumbar spine without radiculopathy.  

On VA spine examination in December 2004 the veteran 
complained of intermittent low back pain which he stated did 
not radiate or affect his ability to walk.  Range of motion 
testing revealed extension to 10 degrees without pain, 15 
degrees with pain; flexion to 40 degrees without pain, 50 
degrees with pain; lateral flexion to 20 degrees without 
pain, 25 degrees with pain; and rotation to 15 degrees 
without pain, 20 degrees with pain.  Range of motion did not 
change after repetitive use and was not additionally limited 
by pain, fatigue, weakness, or lack of endurance.  The 
veteran reported no intervertebral disc syndrome in the past 
12 months.  

Neurological examination revealed absent knee and Achilles 
reflexes and a distal sensory loss of the glove and stocking 
type consistent with a peripheral neuropathy.  X-rays of the 
lumbar spine were negative.  The examiner concluded by 
stating that there was no indication that the veteran's low 
back problem was worsening.  The VA examiner stated that he 
originally believed the peripheral neuropathy was due to 
diabetes, however, after speaking with the veteran's personal 
physician, and learning that recent fasting blood sugar 
revealed a nondiabetic situation, he stated that peripheral 
neuropathy was of unknown etiology.

The veteran's low back disability was again evaluated during 
a July 2005 VA examination.  He reported that he was not 
receiving treatment for his low back disability and denied 
bowel or bladder incontinence, leg or foot weakness, 
numbness, and paresthesias.  On physical examination posture 
and gait were normal, and there was no abnormal spinal 
curvature or ankylosis.  There was no muscle spasm, atrophy, 
guarding, pain with motion, or weakness in the lumbar spine, 
although there was mild tenderness over the right and left 
sacrospinalis muscles.  Range of motion testing revealed 
flexion to 86 degrees, with pain at 70 degrees, extension to 
28 degrees, with pain at 20 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 40 degrees 
bilaterally.  Repetitive use did not result in additional 
range of motion loss or pain, fatigue, weakness, or lack of 
endurance.  

All findings were normal on the detailed motor, sensory, and 
reflex examinations.  Lasegue's sign was positive 
bilaterally, and X-ray revealed mild degenerative joint 
disease of the lumbosacral spine.  The diagnosis was chronic 
lumbosacral strain with mild degenerative joint disease.

Analysis

The veteran's low back disability is evaluated as 20 percent 
disabling under Diagnostic Code 5010-5292.  Diagnostic Code 
5010 applies to traumatic arthritis and provides that such is 
evaluated under the criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Diagnostic Code 5292, as in effect prior to the 
September 26, 2003 revision, provides evaluations of 10, 20, 
and 40 percent for limitation of motion of the lumbar spine 
which is slight, moderate, and severe, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Because there is X-ray evidence of degenerative disc disease 
in the lumbar spine, the diagnostic codes evaluating 
intervertebral disc syndrome are for application.  However, 
the veteran's low back disability does not warrant an 
evaluation in excess of 20 percent on the basis of 
intervertebral disc syndrome as rated prior to the September 
23, 2002 revision, as there has been no evidence that the 
veteran has experienced recurring attacks, with intermittent 
relief, as required for a higher evaluation of 40 percent.  

Rather, the veteran described his low back pain as only 
intermittent in December 2004, and noted that it did not 
radiate or affect his ability to walk.  At the same 
examination, he also reported no intervertebral disc syndrome 
in the past 12 months.  Most recently, in July 2005, the 
veteran reported that he was not receiving treatment for his 
low back disability, detailed motor, sensory, and reflex 
examinations were all normal and X-ray revealed only mild 
degenerative joint disease.  Therefore, severe intervertebral 
disc syndrome has not been demonstrated and a higher 
evaluation under the rating criteria as in effect prior to 
the September 23, 2002 revision is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

In order to qualify for an increased rating under Diagnostic 
Code 5293, as revised September 23, 2002, the veteran would 
have to have experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks, but less than 6 weeks, in the past 12 months.  
There has been no evidence of any prescribed periods of 
bedrest; hence incapacitating episodes have not been shown.  
Thus, a higher evaluation under Diagnostic Code 5293, as 
revised September 23, 2002, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

The revised criteria contemplate additional evaluations for 
neurologic impairment.  The veteran did not make neurological 
complaints at the July 2002 VA examination.  Although he 
described occasional pain and numbness in the lateral aspect 
of the left leg with prolonged sitting at the December 2003 
VA examination, he specifically denied any regular 
radiculopathy.  Deep tendon reflexes, strength, and sensation 
were normal in the lower extremities, and the assessment was 
degenerative disc disease without radiculopathy.  

The December 2004 VA examiner did note peripheral neuropathy, 
however, he described this as being of unknown etiology, 
rather than related to the low back disability, and the 
veteran specifically reported that his intermittent low back 
pain did not radiate.  Most recently, in July 2005, the 
veteran again denied weakness, numbness, or paresthesias in 
the lower extremities and, although Lasegue's sign was 
positive, detailed motor, sensory, and reflex examinations 
were all normal.  

Based on the foregoing, the Board finds that the medical 
evidence is to the effect that the veteran either does not 
have a neurologic impairment, or that such impairment is 
unrelated to the low back disability.  Therefore, a separate 
neurologic rating is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).  

While the low back disability has been described as 
lumbosacral back strain, a higher evaluation under Diagnostic 
Code 5295, evaluating lumbosacral strain, as in effect prior 
to the September 26, 2003 revision, is not warranted.  This 
diagnostic code evaluates lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, as 20 percent 
disabling, and provides a 40 percent evaluation for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The veteran's posture and gait have been described as normal, 
and there is no medical evidence of abnormal mobility on 
forced motion, or any of the other criteria for severe 
lumbosacral strain, thus, an evaluation in excess of 20 
percent under this diagnostic code is not warranted.  
38 C.F.R. § 4.71a Diagnostic Code 5295 (2003).  

The veteran's low back disability also does not warrant an 
evaluation in excess of 20 percent on the basis of limitation 
of motion.  Even the most severe limitation of motion, 
flexion limited to 40 degrees with pain in December 2004, 
does not rise to the level of severe limitation of motion of 
the lumbar spine as required for a rating in excess of 20 
percent under the rating criteria in effect prior to the 
September 26, 2003 revision.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

An evaluation in excess of 20 percent under the revised 
rating criteria requires forward flexion limited to 30 
degrees or less.  As discussed above, the most limited range 
of motion demonstrated was forward flexion to 40 degrees with 
pain in December 2004.  Therefore, entitlement to an 
increased evaluation on the basis of limitation of motion of 
the lumbar spine is not warranted.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  

In terms of functional assessment, the VA examiners have 
consistently found that repetitive motion did not result in 
additional range of motion loss, excess fatigability, lack of 
endurance, weakness, or incoordination, and flare ups have 
not been reported.  Accordingly, a higher evaluation is not 
warranted on the basis of the DeLuca factors.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The veteran's VA examinations do not indicate ankylosis or 
vertebral fracture, and a higher evaluation under old or new 
rating criteria is not available on those bases.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 20 percent evaluation appropriately 
reflects the highest level of disability caused by the low 
back disability from the grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran is not 
currently employed.  Marked interference with current 
employment has, therefore, not been shown.  In addition, the 
low back disability has not required any, let alone frequent, 
periods of hospitalization since the grant of service 
connection.  Thus, extraschedular consideration is not 
warranted.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  

III.  Pyrosis

Pyrosis with reflux symptoms is evaluated as 10 percent 
disabling under Diagnostic Code 7399-7346.  Diagnostic Code 
7346 provides a 60 percent evaluation for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, a 30 
percent evaluation for hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, and a 
10 percent evaluation for two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005).  

VA outpatient treatment reports from March 1999 to July 2002, 
March 2003 to September 2004, and November 2005 to January 
2006 reflect findings of Barrett's esophagus, a hiatal 
hernia, and gastroesophageal reflux disease (GERD).  

Private treatment reports from April to December 2002 and 
February to November 2004 reflect ongoing treatment for GERD 
and Barrett's esophagus.  These private treatment records 
include a December 2002 esophagogastroduodenoscopy which 
confirmed Barrett's esophagus and a grade 3 hiatal hernia.  A 
CT scan of the abdomen done in May 2003 revealed fatty 
infiltration of the liver with borderline hepatomegaly, a 
small left inguinal hernia, and moderate hiatal hernia, but 
was otherwise negative.  The most recent report of private 
treatment, from November 2004, describes GERD with Barrett's 
esophagus as currently stable.  

The veteran underwent VA examination in July 2002.  The 
veteran reported dysphagia for solids and liquids, pyrosis 
and epigastric discomfort, nocturnal acid, foul-tasting 
reflux to the back of the mouth, and nausea and vomiting 
subsequent to eating greasy and spicy foods.  He denied 
regurgitation of foodstuffs, hematemesis, or melena.  The VA 
examiner diagnosed pyrosis with reflux symptoms and ordered 
an upper GI series.  The upper GI series was normal except 
for minor narrowing of the distal esophagus.  

On VA examination in December 2003 the veteran reported mid-
epigastric chest pain with steep walking or bending.  He 
denied any dysphagia to solids or liquids, but reported 
decreased taste in his mouth.  He stated that his reflux was 
worse at night, and that he would regurgitate part of his 
stomach contents if he laid down less than two hours after 
eating.  The veteran denied nausea or vomiting, anemia, 
weight loss, or loss of appetite.  Examination revealed a 
soft, nontender, non-distended abdomen, with no appreciable 
masses or hepatosplenomegaly.  The diagnosis was Barrett's 
esophagus and hiatal hernia.  The examiner added that the 
veteran had significant continued symptoms despite treatment 
and would need constant surveillance.  

In December 2004 the veteran underwent another VA 
examination.  He reported occasional dysphagia for solids and 
no dysphagia for liquids.  He experienced some epigastric 
pain with eating.  He stated that this pain was difficult to 
distinguish from chest pain.  

He denied hematemesis or melena, but reported reflux and 
regurgitation after eating at night.  He experienced nausea 
and vomiting with food sticking, and stated that he treated 
his condition with Nexium and tilting up the head of his bed.  
Examination revealed the abdomen to be mildly tender, non-
distended, and soft, with positive bowel sounds.  The 
diagnosis was GERD with Barrett's esophagus.  


Analysis

While the symptoms since service have included epigastric 
pain, regurgitation, and dysphagia, these symptoms have not 
been persistently recurrent.  In December 2003 the veteran 
described epigastric pain on steep walking or bending while 
in December 2004 he reported that he experienced some pain 
with eating.  Similarly, the veteran specifically denied 
regurgitation in July 2002, and described regurgitation as 
occurring if he laid down less than two hours after eating in 
December 2003, and in December 2004, described regurgitation 
and reflux as occurring at night.  

Similarly, although he reported dysphagia to solids and 
liquids in July 2002, the veteran denied any dysphagia in 
December 2003, and in December 2004 he described only 
occasional dysphagia to solids with none to liquids.  
Although the veteran has described chest pain which is 
difficult to distinguish from epigastric pain, he has not 
described arm or shoulder pain accompanying his symptoms.  
Further, considering all of the veteran's symptoms together, 
and the recent comment by his private physician that GERD 
with Barrett's esophagus is currently stable, the disability 
is not productive of considerable impairment of health.  

The Board finds that the 10 percent evaluation appropriately 
reflects the highest level of disability caused by the 
veteran's pyrosis with reflux symptoms since the grant of 
service connection.  Fenderson.  

Although the veteran was hospitalized in February 2004, it is 
not clear that this was for pyrosis with reflux symptoms.  In 
any event, the record does not reflect frequent periods of 
hospitalization since the grant of service connection.  In 
addition, the record reflects that the veteran is currently 
not working, thus, marked interference with employment has 
not been shown.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  

IV.  Right Knee

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2005).  

VA's General Counsel has held that a knee disability may 
receive separate ratings under diagnostic codes evaluating 
instability (Diagnostic Codes 5257, 5262, and 5263) and those 
evaluating range of motion (Diagnostic Codes 5003, 5010, 
5256, 5260, and 5261).  VAOPGCPREC 23-97 (1997) (holding that 
a veteran who has arthritis with restricted motion and 
instability in the knee may receive separate ratings for each 
set of symptomatology under different diagnostic codes); see 
also VAOPGCPREC 9-98 (1998) (holding that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and the knee also exhibits limitation of motion, 
consideration should be given to assigning a separate rating 
based on painful motion under 38 C.F.R. §§ 4.40, 4.45, 4.59).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

The Rating Schedule provides for ratings of 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
45, 30, or 15 degrees, respectively, and for ratings of 10, 
20, 30, 40, or 50 percent for limitation of extension of the 
leg to 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

VA outpatient treatment records from January 2000 to 
September 2004 reflect diagnoses of and treatment for pain 
and arthritis in the right knee. 

On VA examination in March 2004 the veteran described pain 
and stiffness in the right knee, but denied swelling, heat, 
redness, instability, locking, or fatigability.  Physical 
examination revealed range of motion from 0 to 130 degrees, 
with positive medial and lateral joint line tenderness.  
There was no patellofemoral pain or effusion.  There was mild 
patellofemoral crepitation.  The knee was stable with 5/5 
strength.  X-ray of the right knee revealed mild hypertrophic 
degenerative change at the patellofemoral joint.  The 
impression was post-traumatic degenerative joint disease in 
the right knee.  The examiner added that the range of motion 
was additionally limited 15 percent by pain on repetitive 
use.  

The veteran underwent a second VA examination of the right 
knee in May 2004.  At this time the veteran described the 
right knee pain as 6/10 with occasional swelling.  Range of 
motion was 5 to 95 degrees, with approximately 15 degrees of 
clinical varus.  There was crepitation by the medial and 
patellofemoral compartments.  There were trace effusions and 
the veteran had mild tenderness to palpation in the medial 
joint line.  There was no laxity to varus/valgus stress 
testing, and anterior drawer and Lachman's tests were 
negative.  The assessment was degenerative joint disease.  

The veteran's right knee was again evaluated during VA 
examination in July 2005.  He described stiffness but denied 
deformity, giving way, instability, pain, weakness, 
dislocation or subluxation, locking, and effusion.  
Examination revealed normal gait and no evidence of abnormal 
weight bearing.  Range of motion was from 0 to 90 degrees 
with pain from 90 to 110 degrees.  Passive range of motion 
was 0 to 128 degrees.  There was no additional loss of motion 
on repetitive use.  The examiner noted that there was no 
joint ankylosis and added that the knee demonstrated no 
subluxation or instability.  X-rays revealed mild 
degenerative joint disease.    

Analysis

The right knee disability is evaluated as 10 percent 
disabling under Diagnostic Code 5010-5260.  As discussed 
earlier, Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated under the criteria for 
Diagnostic Code 5003, which provides that degenerative 
arthritis is to be rated on the basis of limitation of motion 
of the affected joint under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

A higher evaluation is not warranted under Diagnostic Code 
5260, rating limitation of flexion of the leg, as the medical 
evidence does not demonstrate flexion limited to 30 degrees 
or less even with consideration of functional factors.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A separate evaluation is also not warranted for limitation of 
extension of the right leg as range of motion testing in 
March 2004 and July 2005 revealed extension to be full to 0 
degrees.  While the May 2004 VA examination found range of 
motion from 5 to 95 degrees, a separate evaluation on the 
basis of limitation of extension is not warranted as 
extension limited to 5 degrees is evaluated as 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In terms of functional impairment, in March 2003 the VA 
examiner indicated that the right knee range of motion, from 
0 to 130 degrees, was additionally limited by 15 percent due 
to pain on repetitive use.  Such limitation would still leave 
the veteran with flexion to 110 degrees, which does not 
warrant a compensable evaluation on the basis of limitation 
of flexion.  The July 2005 VA examiner noted that there was 
no additional loss of motion with repetitive use.  There has 
been no evidence of incoordination, fatigability, or weakened 
movement.  Thus, an evaluation in excess of 10 percent on the 
basis of the DeLuca factors is not warranted.  38 C.F.R. 
§§ 4.40, 4.45.  

The General Counsel's most recent opinion did not specify 
whether separate evaluations could be provided for 
noncompensable limitation of flexion and extension under 
Diagnostic Codes 5003 or 5010.  The General Counsel did, 
however, recognize in his earlier opinions on knee 
evaluations that separate evaluations could be provided for 
noncompensable limitation of knee motion under Diagnostic 
Code 5003 and for instability or subluxation under Diagnostic 
Code 5257.  

The General Counsel noted the provisions of 38 C.F.R. § 4.59, 
which provide VA's policy is to recognize symptomatic 
limitation of motion as warranting at least the minimum 
compensable evaluation.

It follows that separate evaluations would be permissible for 
noncompensable limitation of flexion and extension under 
38 C.F.R. § 4.59.  Because arthritis with non-compensable 
limitation of flexion is well documented, a 10 percent rating 
is warranted under 38 C.F.R. § 4.59.  

Limitation of extension is less well documented, but 
resolving reasonable doubt in the veteran's favor, the Board 
grants a separate 10 percent rating under 38 C.F.R. § 4.59.

An evaluation in excess of 10 percent is available under the 
diagnostic codes evaluating ankylosis, dislocated semilunar 
cartilage (with frequent episodes of "locking," pain, and 
effusion into the joint), and malunion or nonunion of the 
tibia and fibula.  However, the medical evidence has not 
demonstrated any of these conditions and a higher evaluation 
under these diagnostic codes is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5262.  

The Board has also considered the possibility of a separate 
evaluation under Diagnostic Code 5257, however, there is no 
evidence of recurrent subluxation or lateral instability in 
the right knee.  The veteran himself denied instability and 
locking in March 2004 and the VA examiner found the knee to 
be stable.  In May 2004, the right knee demonstrated no 
laxity to varus/valgus testing and anterior drawer and 
Lachman's tests were negative.  Again, the July 2005 VA 
examiner found no subluxation or instability in the right 
knee.  Therefore, a separate evaluation under Diagnostic Code 
5257 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The Board finds that the separate 10 percent evaluations 
appropriately reflects the highest level of right knee 
disability since the grant of service connection.  Fenderson.  

The veteran's right knee disability has not required frequent 
periods of hospitalization since the grant of service 
connection, and the record reflects that the veteran is 
currently not working, thus, marked interference with 
employment has not been shown.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the grant of 
evaluations in excess of 10 percent for limitation of flexion 
and 10 percent for limitation of extension.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 
38 C.F.R. §§ 4.7, 4.21.  

V.  Hypertension

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1 (2005).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

VA outpatient treatment records from March 1999 to February 
2006 include ongoing findings of and medication for 
hypertension.  Blood pressure readings in these outpatient 
treatment records range from systolic pressure readings from 
127 to 168 over diastolic pressure readings from 67 to 96.  

Private outpatient treatment reports from April to October 
2002 include systolic pressure readings ranging from 138 to 
150 over diastolic pressure readings ranging from 80 to 96.  
Private outpatient treatment reports from February to 
November 2004 describe hypertension as currently stable and 
include systolic pressure readings ranging from 120 to 142 
over diastolic pressure readings ranging from 80 to 84.  

The veteran underwent VA examination to evaluate his 
hypertension in January 2003.  He reported that his blood 
pressure normally ran in the 150s/90s.  He denied frequent 
headaches or blurred vision, but reported occasional heart 
palpations, the last time being six months prior, and not 
associated with chest pain or shortness of breath.  The 
veteran took a daily antihypertensive medication to treat his 
condition.  Blood pressure readings on examination were 
130/90, 120/85, and 132/90.  The assessment was hypertension, 
which appears to be fairly well controlled on one agent.  

At VA heart examination in March 2003 blood pressure was 
140/80.  The diagnosis was essential hypertension.  At VA 
heart examination in April 2004 the veteran complained of 
increasing chest pains, dyspnea, and occasional dizziness 
with exertion, but denied syncope.  Blood pressure was 
148/96.  The diagnoses were coronary artery disease and 
hypertension.  The examiner noted that the veteran needed to 
have better control of his blood pressure to help prevent any 
further progression of his heart disease.  At a June 2004 VA 
heart examination blood pressure was 146/80.  

In his September 2004 notice of disagreement (NOD) the 
veteran stated that he had been checking his blood pressure 
two times a week for the past 10 years and that the systolic 
pressure reading had typically been 160 or greater.  He added 
that the blood pressure reading taken at his last VA 
examination had been after sitting for at least a half hour, 
resulting in an abnormally low result.  The veteran 
reiterated these statements in his November 2004 Form 9 
(substantive appeal).  

The veteran again underwent a VA hypertension examination in 
July 2005, at which time he reported chest pain with walking 
or other exertion, without radiation, except with extreme 
exertion, when the pain radiated down his left arm.  He 
denied any associated symptoms such as nausea, vomiting, or 
diaphoresis, or ever having a syncopal episode.  He reported 
taking hydrochlorothiazide for blood pressure control.  Blood 
pressure readings were 150/90, 152/92, and 154/92.  The 
diagnosis was hypertension.  

At VA hypertension examination in August 2005, the veteran 
denied chest pains, dizziness, headaches, edema, or visual or 
abdominal complaints.  He stated that he took only Atacand 
for his blood pressure.  Blood pressure readings were 161/84, 
146/89, 141/90.  The diagnosis was hypertension, currently 
not fully controlled on a single oral agent.  The VA examiner 
noted that the veteran was without any overt findings or 
complications related to hypertension.  VA heart examination 
in November 2005 revealed blood pressure of 145/86.  

Analysis

Hypertensive vascular disease is evaluated under Diagnostic 
Code 7101.  This diagnostic code provides a 10 percent 
evaluation when diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
is provided as the minimum evaluation for an individual with 
a history of diastolic pressure of predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation is 
warranted when diastolic pressure is predominantly 120 or 
more and a 60 percent evaluation is warranted when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  

A higher evaluation requires diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  The recent medical evidence 
reveals the highest diastolic pressure to be 96 and the 
highest systolic pressure to be 168.  

As the recent medical evidence does not demonstrate any 
finding of systolic pressure of 200 or more or diastolic 
pressure of 110 or more, a higher evaluation for hypertension 
is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Although the veteran has been hospitalized for cardiac 
catheterization secondary to his service connected coronary 
artery disease, hypertension has not required frequent 
periods of hospitalization.  Also, the record reflects that 
the veteran is currently not working, thus, marked 
interference with employment has not been shown.  Thus, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for pyrosis with reflux symptoms is denied.  

Entitlement to a 10 percent evaluation for limitation of 
right knee flexion, and a 10 percent rating for limitation of 
right knee extension is granted effective from the date of 
service connection.  

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


